Exhibit 10.1

THIRD LOAN MODIFICATION

AND REAFFIRMATION AGREEMENT

THIS THIRD LOAN MODIFICATION AND REAFFIRMATION AGREEMENT (this “Agreement”) is
dated as of the 16th day of September, 2016, by and among DOVER MOTORSPORTS,
INC., a Delaware corporation (“DMI”), DOVER INTERNATIONAL SPEEDWAY, INC., a
Delaware corporation (“DISI”), and NASHVILLE SPEEDWAY, USA, INC., a Tennessee
corporation (“NSUSA” and jointly and severally with DMI and DISI, the
“Borrowers”), and CITIZENS BANK, NATIONAL ASSOCIATION (formerly known as RBS
Citizens, National Association), as agent (“Agent”), and as lender (“Citizens”),
PNC BANK, NATIONAL ASSOCIATION (“PNC”) and WILMINGTON SAVINGS FUND SOCIETY, FSB
(“WSFS” and collectively with Citizens and PNC, the “Lenders”).

WHEREAS, Borrowers, Agent and Lenders are parties to a Credit Agreement dated as
of April 12, 2011 (the “Credit Agreement”), which provides for a revolving line
of credit to the Borrowers in the principal amount of Sixty Five Million Dollars
($65,000,000) for the Borrowers’ working capital needs;

WHEREAS, the parties hereto have agreed, subject to the terms and conditions set
forth herein, to amend various provisions in the Credit Agreement and to add
provisions thereto.

NOW, THEREFORE, in consideration for the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound and under seal, agree as follows:

Section 1. Definitions. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to them in the Credit Agreement.

Section 2. Amendment to Credit Agreement. Upon execution of this Agreement, the
Credit Agreement shall be amended as follows:

A. The defined term “Daily LIBOR” in Section 1.1 of the Credit Agreement is
hereby modified by inserting “; provided, however, that if LIBOR is less than
zero (0), LIBOR shall be deemed to be zero (0)” before the period.

B. The defined term “LIBOR” in Section 1.1 of the Credit Agreement is hereby
modified by inserting “; provided, however, that if LIBOR is less than zero (0),
LIBOR shall be deemed to be zero (0)” before the period.

C. The defined term “Applicable Margin” contained in Section 1.1 is hereby
deleted in its entirety and replaced with the following:

“Applicable Margin” shall mean, for any day, with respect to (a) any Loans or
(b) commitment fees, as the case may be, the applicable percentage set forth
below under



--------------------------------------------------------------------------------

Column 1 or Column 2, respectively, based upon the Leverage Ratio as of the
relevant date of determination:

 

Leverage Ratio

   Column 1     Column 2  

Category 1

    

Greater than or equal to 1.50 to 1

     1.75 %      0.15 % 

Category 2

    

Less than 1.50 to 1, but greater than or equal to 0.75 to 1.

     1.50 %      0.125 % 

Category 3

    

Less than 0.75 to 1.

     1.25 %      0.10 % 

Any adjustments to the Applicable Margin resulting from a change in the Leverage
Ratio shall be effective as from the first day of the month after the month in
which the Agent received the Compliance Certificate indicating such change in
the Leverage Ratio (or, in the event that no Compliance Certificate has been
delivered prior to the date on which such Compliance Certificate was required to
be delivered pursuant to Section 6.2(c) (Compliance Certificate), the Applicable
Margin from such date until the date on which such Compliance Certificate is
actually delivered shall be that applicable under Category 1). In the event that
the actual Leverage Ratio for any Fiscal Quarter is subsequently determined to
be lower or greater than that set forth in the Compliance Certificate for such
Fiscal Quarter, the Applicable Margin shall be recalculated for the applicable
period based upon such actual Leverage Ratio. Any reduction or increase in the
amount of interest on the Loans resulting from the operation of the foregoing
provision shall be settled between the Borrowers and the Lenders on the Interest
Payment Date immediately following the delivery of a written notice from the
Agent or the Borrowers. Notwithstanding the foregoing, (a) until the receipt by
the Agent of the Compliance Certificate for the Fiscal Quarter ending June 30,
2013 and (b) at any time after the occurrence and during the continuance of an
Event of Default, the Applicable Margin shall be deemed to be that applicable
under Category 1.

D. The defined term “Maturity Date” contained in Section 1.1 is hereby deleted
in its entirety and replaced with the following:

“Maturity Date” means July 31, 2020.

E. All representations, warranties, covenants and other provisions of the Credit
Agreement and other Loan Documents relating to “Mortgage” shall cease to be
operative because the Agent shall promptly release the Mortgage and related
assignment of leases and rents, collateral assignment of agreements and fixture
filing.

Section 3. Conditions Precedent. Section 2 of this Agreement shall become
effective upon satisfaction of the following conditions precedent, as determined
by Agent in its sole discretion:

A. Execution and delivery to Agent of (i) this Agreement and (ii) the Fee Letter
between Borrowers and Agent dated the date hereof.

 

-2-



--------------------------------------------------------------------------------

B. Receipt by Lenders of a $52,500 amendment fee, to be allocated to each Lender
in accordance with the terms of the Credit Agreement.

C. Borrowers’ payment to Agent of all attorneys’ fees and other expenses
incurred by Agent in connection with the preparation and execution of this
Agreement and the other documents related thereto.

Section 4. Affirmations. Borrowers hereby affirm the assumption, execution and
delivery to Agent of each of the Loan Documents and collateral documents
executed in connection with the Loans, including, without limitation waivers of
jury trial and special damages and to notice prior to a confession of judgment,
and agrees that all of the foregoing secure the obligations and liabilities of
Borrowers incurred or to be incurred pursuant to the Credit Agreement and they
continue in full force and effect. Borrowers hereby also affirms that all of the
other collateral documents received by Agent in connection with the Credit
Agreement are intended to and do in fact secure each of the obligations of
Borrowers described in the Credit Agreement and secure all advances,
indebtedness and liabilities of Borrowers to Agent whether heretofore or
hereafter incurred by Borrowers to Agent to the extent set forth in the Credit
Agreement, and as such continue in full force and effect and are in all respects
hereby assumed, affirmed and ratified.

Section 5. Agreements, Acknowledgments and Waivers. Borrowers acknowledge that
the obligations set forth in each of the Loan Documents are valid, binding, and
enforceable against Borrowers and are not subject to any defense, counterclaim,
recoupment or offset. In addition, Borrowers acknowledge that (i) the execution
of this Agreement, (ii) the acceptance by Agent of any payments hereunder or
thereunder, or (iii) any previous or subsequent delay by Agent in exercising any
or all of its rights or remedies under the Loan Documents, either separately or
in combination, shall not constitute a waiver by Agent of any of the rights of
Agent under the Loan Documents and shall not preclude Agent from exercising its
rights thereunder or at law if Borrowers fail to perform any of their
obligations as set forth in the Loan Documents, as the same are amended pursuant
to the provisions of this Agreement. Nothing herein shall be deemed a waiver of
any of Agent’s rights or remedies with respect to (i) any existing violation of
any affirmative or negative pledge, covenant or warranty, (ii) any event of
default, or (iii) any condition which, with the passage of time or the giving of
notice would constitute an event of default, under any of the Loan Documents.

Section 6. Miscellaneous. The parties to this Agreement further agree as
follows:

A. Power and Authority. Borrowers and Agent represent and warrant that each has
the full power and authority to enter into and perform this Agreement, all of
which has been duly authorized by all necessary corporate or limited liability
company action, as appropriate, and that this Agreement is valid, binding, and
enforceable in accordance with its terms.

B. References to Credit Agreement. Any and all references to the Credit
Agreement in any of the other Loan Documents shall be deemed to refer to the
Credit Agreement as amended by this Agreement.

 

-3-



--------------------------------------------------------------------------------

C. Counterparts. This Agreement may be executed by the parties hereto in any
number of counterparts, each of which when so executed and delivered shall be an
original and all of which together shall constitute one Agreement.

D. Rules of Construction. As used herein, unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, the singular
shall include the plural and the plural the singular, and the masculine,
feminine or neuter gender shall include the other genders.

E. Choice of Laws. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware, without regard for
principles of conflicts of laws.

F. Acknowledgments. Each party to this Agreement acknowledges that it has
executed this Agreement voluntarily, with a full knowledge and a complete
understanding of the terms and effect of this Agreement and that it has been
fully advised by competent counsel as to the nature and effect of the applicable
terms and provisions hereof.

G. Representations and Warranties. Borrowers represent and warrant that the
representations and warranties set forth in the Loan Documents remain true and
accurate in all material respects as of the date of this Agreement.

H. Remaining Force and Effect. Except as specifically amended hereby, the Credit
Agreement and Loan Documents remain in full force and effect in accordance with
their original terms and conditions.

{remainder of page intentionally left blank}

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have set their hands and seals or caused
these presents to be executed by their proper corporate officers or authorized
managers and sealed with their seal the day and year first above written.

 

 

DOVER MOTORSPORTS, INC.,

a Delaware corporation, as Borrower

  By:   

/s/ Timothy R. Horne

  (SEAL)     Timothy R. Horne       Chief Financial Officer  

DOVER INTERNATIONAL

SPEEDWAY, INC.,

a Delaware corporation, as Borrower

  By:  

/s/ Timothy R. Horne

  (SEAL)     Timothy R. Horne       Chief Financial Officer  

NASHVILLE SPEEDWAY, USA, INC.,

a Tennessee corporation, as Borrower

  By:  

/s/ Timothy R. Horne

  (SEAL)     Timothy R. Horne       Chief Financial Officer  

CITIZENS BANK, NATIONAL ASSOCIATION,

as Agent

  By:  

/s/ Edward S. Winslow

  (SEAL)     Edward S. Winslow       Senior Vice President

{acknowledgments on following page)



--------------------------------------------------------------------------------

Acknowledged and Consented to by:     PNC BANK, NATIONAL ASSOCIATION, as Lender
and LC Issuing Bank By:  

/s/ C. Douglas Sawyer

  (SEAL)     Name: C. Douglas Sawyer       Title: Senior Vice President    
WILMINGTON SAVINGS FUND SOCIETY, FSB, as Lender By:   

/s/ James A. Walls

  (SEAL)     Name: James A. Walls       Title: Vice President – Business Banking
    CITIZENS BANK, NATIONAL ASSOCIATION, as Lender and Cash Management Bank By:
 

/s/ Edward S. Winslow

  (SEAL)     Edward S. Winslow       Senior Vice President    